DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,145. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, the instant claim 1 is various wording and substantially encompassed by the Patent claim 1, since the Patent claim 1 teaches all the claimed subject matter which is a system comprising two or more Radio Frequency Integrated Circuits, RFICs, wherein each RFIC comprises: o a plurality of antenna elements; o Local Oscillator, LO, generation circuitry comprising a frequency divider, the LO generation circuitry configured to generate a LO signal based on a reference LO signal from an external LO source; and o processing circuitry configured to, based on the LO signal, upconvert signals to be transmitted via the plurality of antenna elements and/or down-convert signals received via the plurality of antenna elements; and a processing unit adapted to, for a first RFIC pair comprising two of the two or more RFICs, namely a first RFIC and a second RFIC: o obtain a first near-field power measurement for the first RFIC pair via a receive antenna element comprised in either the first RFIC or the second RFIC while a test signal is transmitted via a first transmit antenna element comprised in the first RFIC and a second transmit antenna element comprised in the second RFIC and a phase state of the second RFIC is a first LO phase state, wherein: - the first transmit antenna element is one of the plurality of antenna elements comprised in the first RFIC that is configured as a transmit antenna element; - the second transmit antenna element is one of the plurality of antenna elements comprised in the second RFIC that is configured as a transmit antenna element; and - the receive antenna element is either: (a) one of the plurality of antenna elements comprised in the first RFIC that is configured as a receive antenna element or (b) one of the plurality of antenna elements comprised in the second RFIC that is configured as a receive antenna element; o obtain a second near-field power measurement for the first RFIC pair via the receive antenna element while a test signal is transmitted via the first transmit antenna element and the second transmit antenna element and the phase state of the second RFIC is a second LO phase state; o determine which of the first LO phase state and the second LO phase state for the second RFIC results in phase alignment between the LO signals for the first RFIC and the second RFIC based on a predetermined relationship between near-field power measurements and phase alignment between the LO signals for the first RFIC and the second RFIC; and o set the phase state of the second RFIC to the determined LO phase state.  
With respect to claim 15, the instant claim 15 is a various wording and substantially encompassed by the Patent claim 15 since the Patent claim 15 teaches all of the claimed subject matter which is a method for self-testing of a system comprising a radio system comprising two or more Radio Frequency Integrated Circuits, RFICs, each comprising a plurality of antenna elements, Local Oscillator, LO, generation circuitry comprising a frequency divider and being configured to generate a LO signal based on a reference LO signal from an external LO source, and processing circuitry configured to, based on the LO signal, upconvert signals to be transmitted via the plurality of antenna elements and/or down-convert signals received via the plurality of antenna elements, wherein the method comprises, for a first RFIC pair comprising two of the two or more RFICs, namely a first RFIC and a second RFIC: obtaining a first near-field power measurement for the first RFIC pair via a receive antenna element comprised in either the first RFIC or the second RFIC while a test signal is transmitted via a first transmit antenna element comprised in the first RFIC and a second transmit antenna element comprised in the second RFIC and a phase state of the second RFIC is a first LO phase state, wherein: * the first transmit antenna element is one of the plurality of antenna elements comprised in the first RFIC that is configured as a transmit antenna element; * the second transmit antenna element is one of the plurality of antenna elements comprised in the second RFIC that is configured as a transmit antenna element; and * the receive antenna element is either: (a) one of the plurality of antenna elements comprised in the first RFIC that is configured as a receive antenna element or (b) one of the plurality of antenna elements comprised in the second RFIC that is configured as a receive antenna element; obtaining a second near-field power measurement for the first RFIC pair via the receive antenna element while the test signal is transmitted via the first transmit antenna element and the second transmit antenna element and the phase state of the second RFIC is a second LO phase state; determining which of the first LO phase state and the second LO phase state for the second RFIC results in phase alignment between the LO signals for the first RFIC and the second RFIC based on a predetermined relationship between near-field power measurements and phase alignment between the LO signals for the first RFIC and the second RFIC; and setting the phase state of the second RFIC to the determined LO phase state.
With respect to claims 2-14 and 16-20, the instant claims 2—14 and 16-20 are the corresponding claims which correspond to the Patent claims 2-14 and 16-20; therefore they should be rejected.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klein teaches a distributed radio-head system with radio head circuit with antenna interface.
McCall teaches a system to compensate for error in time synchronization due to clock drift.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        10/21/2022